DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Raymond Chew on 03/23/21.

The application has been amended as follows: 
IN THE CLAIMS:
Claim 1, line 20, after “plant extract provided in an amount ranging from 0.1-0.3%”, please insert --, 
wherein the essence is selected from at least one of rose ether, rose alcohol, hydroxycitronellal, amyl salicylate, linalool, and linalyl acetate,
and wherein the plant extract is selected from at least three of mulberry extract, angelica extract, ginger root extract, chrysanthemum extract, and alfalfa extract--.
Claim 6, line 29, after “the liquid eyeliner” please insert --, 

and wherein the plant extract is selected from at least three of mulberry extract, angelica extract, ginger root extract, chrysanthemum extract, and alfalfa extract--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of record is CN 109674689A (“CN ‘689”, previously cited).  CN ‘689 teaches a magnetic eyeliner which comprises iron oxide black contained in the eyeliner, and comprises, inter alia, 36 wt.% iron oxide black, 10 wt.% olive oil, 15 wt.% decamethylcyclopentasiloxane, and preservatives (0.1 wt.% bis(hydroxymethyl)imidazolidine urea and 0.1 wt.% IPBC) (see Derwent Summary, Equivalent Abstract Text, included with Office action mailed 02 October 2020).  CN ‘689 does not specifically teach plant extracts as recited in independent claim 1, or reasonably guide the ordinarily skilled artisan to include said components in the eyeliner.  Applicant’s specification also teaches that the plant extracts effectively promote micro-circulation of blood capillary, and improves small winkles of the eye, which is also not taught or suggested by CN ‘689.  Therefore, it would not have been obvious to a person having ordinary skill in the art to form a magnetic eyeliner according to the limitations of instant claims 1, 3, and 6, with a reasonable expectation of success.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496.  The examiner can normally be reached on Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611                                                                                                                                                                                                        




/B.S.F/Examiner, Art Unit 1611